UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1268



RHODA SIBANDA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-316-619)


Submitted:   March 14, 2007                 Decided:   April 17, 2007


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, Kristin K. Edison, Stacy S. Paddack, DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rhoda   Sibanda,    a     native     and      citizen    of     Zimbabwe,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming and adopting the immigration judge’s

order denying her motion to reopen and reconsider.                          We deny the

petition for review.

               We review the denial of a motion to reopen or reconsider

with   extreme     deference     and     only    for    an    abuse    of    discretion.

Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999).                          Such motions

are disfavored “in a deportation proceeding, where, as a general

matter, every delay works to the advantage of the deportable alien

who wishes merely to remain in the United States.”                     INS v. Doherty,

502 U.S. 314, 323 (1992).          “[A]dministrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.”             8 U.S.C. § 1252(b)(4)(B) (2000).

               With respect to Sibanda’s motion for reconsideration, she

failed    to    show     any   error     of   law      or    fact.     See     8   C.F.R.

§ 1003.23(b)(2) (2006).           With respect to her request to reopen,

Sibanda failed to show that the evidence could not have been

presented at the asylum hearing.                 See 8 C.F.R. § 1003.23(b)(3)

(2006).    Accordingly, we find the immigration judge did not abuse

his discretion.

               Insofar   as    Sibanda    seeks     review      of    the    immigration

judge’s order denying her applications for asylum, withholding from


                                         - 2 -
removal, and withholding under the Convention Against Torture, we

are without jurisdiction to review that decision.       Sibanda did not

appeal the immigration judge’s order to the Board, and thus she did

not exhaust her administrative remedies.       See Asika v. Ashcroft,

362 F.3d 264, 267 n.3 (4th Cir. 2004).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -